     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LORETHA GOODGAME,                    )
                                     )
       Plaintiff,                    )
                                     )        CIVIL ACTION NO.
       v.                            )          2:19cv241-MHT
                                     )               (WO)
CREDIT ACCEPTANCE                    )
CORPORATION and ALLSTAR              )
RECOVERY, LLC,                       )
                                     )
       Defendants.                   )

                               JUDGMENT

      Upon consideration of the joint motion to dismiss

all claims (doc. no. 12), it is ORDERED that the motion

is    granted,   and    this    lawsuit      is   dismissed    in   its

entirety with prejudice, with costs taxed as paid.

      The clerk of the court is DIRECTED to enter this

document    on   the    civil       docket   as   a   final   judgment

pursuant    to   Rule   58     of    the   Federal    Rules   of   Civil

Procedure.

      This case is closed.

      DONE, this the 15th day of January, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
